At Genworth Financial, we expect our employees to demonstrate performance with integrity every day and be accountable for supporting our commitment to the highest ethical standards of behavior. Our Ethical Principles ● Through leadership at all levels, sustain a culture where ethical conduct is recognized, valued and exemplifi ed by all employees. ● Obey the applicable laws and regulations governing our business conduct worldwide. ● Be honest, fair and trustworthy in all your Genworth activities and relationships. ● Foster an atmosphere in which fair employment practices extend to every member of the diverse Genworth community. ● Avoid all confl icts of interest between work and personal affairs. ● Strive to create a safe workplace and to protect the environment. M E S S A G E F R O M M I C H A E L D . F R A I Z E R One of Genworth’s core values is our commitment to performance with integrity.A cornerstone of our past, present and future success, this commitment drives our dedication to hold ourselves to the highest standards of business conduct everyday and in every transaction.We know that by demonstrating performance with integrity, we’ll return value for our company, associates, customers, the community… and our shareholders. Although individually we make decisions each day, collectively we share a responsibility to do the right thing – demonstrating our ethics – in every business decision.
